United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1518
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *    Appeal from the United States
                                       *    District Court for the Northern
      v.                               *    District of Iowa.
                                       *
Duane Joseph Clasen,                   *          [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: October 20, 2003

                                 Filed: November 28, 2003
                                  ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, and MURPHY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Duane Clasen appeals the district court's1 imposition, upon revocation of his
supervised release, of a 36-month prison term. Mr. Clasen's term of supervised
release resulted from his conviction for distributing amphetamine (a schedule II
controlled substance, see 21 C.F.R. § 1308.12(d)) after previously having been
convicted of a felony drug offense, see 21 U.S.C. §§ 841(a)(1), 851. Because the


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
crime that resulted in Mr. Clasen's term of supervised release was a Class B felony,
see 18 U.S.C. § 3559(a)(2); 21 U.S.C. § 841(b)(1)(C), upon revocation he could be
required to serve no more than three years in prison, see 18 U.S.C. § 3583(e)(3), the
sentence that the district court imposed.

       Mr. Clasen maintains that the district court erred in failing to consider the
matters set forth in 18 U.S.C. § 3553(a), as required by 18 U.S.C. § 3583(e). These
statutes direct a district court, in fixing a sentence following the violation of the
conditions of supervised release, to consider the nature and circumstances of the
violation, the history and characteristics of the defendant, the need to deter future
criminal conduct by the defendant, the protection of the public, and the defendant's
need for educational or vocational training, medical care, or other correctional
treatment. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D); 3583(e). The
district court must also consider the kinds of sentences and the sentencing range
established by the sentencing guidelines, and any pertinent policy statements in the
guidelines. See 18 U.S.C. §§ 3553(a)(4), (a)(5), (a)(6); 3583(e).

       The district court found that Mr. Clasen violated his supervised release by
distributing methamphetamine, using illegal drugs, and failing to pay restitution. The
court also noted that Mr. Clasen had violated the conditions of previous sentences of
supervised release by being convicted of possession of methamphetamine with intent
to deliver it, distributing and aiding and abetting the distribution of cocaine, and
distributing amphetamine. The district court noted that Mr. Clasen's continuing
violations of supervised release showed his "complete disregard for the law."

      In arriving at a sentence, the court did not mechanically list every consideration
enumerated in § 3553(a), but it was not required to. See United States v. Jasper, 338
F.3d 865, 867 (8th Cir. 2003). It is enough if the record reveals that the district court
considered the relevant matters and gave some reason for its sentencing decision. See
id. Here, the district court considered the nature and circumstance of the violations,

                                          -2-
as well as the defendant's history and characteristics. The court recited the
seriousness of the defendant's prior convictions, violations, and new offenses, thus
demonstrating the need for a substantial sentence in order to provide deterrence and
protect the public.

       The district court also considered the entire range of sentences available to it
under the circumstances. Because Mr. Clasen violated the conditions of his
supervised release by possessing a controlled substance, the court was required to
revoke his supervised release. See 18 U.S.C. § 3583(g)(1). The district court noted
that the sentencing guidelines suggested a sentence of 24-30 months. See U.S.S.G.
§ 7B1.4. The sentencing guidelines, however, contain only policy statements
concerning the revocation of supervised release, which are not binding on the district
court. See United States v. Shaw, 180 F.3d 920, 922 (8th Cir. 1999) (per curiam).
The district court thus committed no error in sentencing Mr. Clasen to the statutory
maximum term of imprisonment for violating the conditions of his supervised release.

      Affirmed. See 8th Cir. R. 47 (B).
                     ______________________________




                                         -3-